ay internal_revenue_service appeals release number release date date january big_number uniform issue list wa kak wkkhk dear department of the treasury address any reply to employer_identification_number eee person to contact contact telephone number kak fax number kkk certified mail this is our final adverse determination with respect to your exempt status under sec_501 of the internal_revenue_code code recognition of your exemption under code sec_501 is revoked beginning january 20xx our adverse determination was made because is not operated exclusively for exempt purposes under sec_1_501_c_3_-1 an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on form for any years which are still open under the statute_of_limitations based on the information you furnished it appears that returns should be filed beginning with the year ending december 20xx you should file any returns due for these years or later years with the department of the treasury internal_revenue_service center as applicable for you have waived your right to contest this determination under the declaratory_judgment provisions of sec_7428 of the code by your execution of form_906 closing_agreement concerning specific matters an executed copy of which is being sent to you under separate cover if you have questions about this letter you may write to or call the contact person whose name if you write please telephone number and irs address are shown on the first page of this letter include your telephone number the best time for us to call you if we need more information and a if you copy of this letter to help us identify your account keep the original letter for your records prefer to call and the telephone number is outside your local calling area there will be a long distance charge to you the contact person identified on the front of this letter can access your tax information and help you get answers you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance or you can contact the nearest taxpayer_advocate office by calling or by writing to local taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling sincerely yours s appeals team manager n so b - j in n a a sens tax exempt and government entities org address department of the treasury internal_revenue_service sewall st augusta me taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f - ss6a explanation of items spor pei nese soneduics now or enbbe a name of taxpayer org - year period ended december xx december 20x december 20xx legend org organization name president vice president vice president secretary secretary xx date state state gb gk president attorney attorney unagreed_case report - revocation of c exempt status issue org - ein el whether the tax-exemot status of the org should be revoked based on inurement issues revealed during the course of our examination background the org is recognized as a c tax-exempt_organization and is a non-profit corporation under the laws of the state of state according to its articles of incorporation the primary purpose of the organization is to pursue the study of how the interaction of land use disturbance and climate impact the structure and biodiversity of southwest org and the publication of papers relating to such study the org is a one-person corporation operated by its president president the governing board_of the organization consists of three immediate_family members president president of the organization president's father vice president vice president of the organization and president's wife secretary secretary treasurer of the organization the president does not have an employment contract with the organization and the organization does not have a conflict of interest policy after first obtaining exemption in 19xx the organization relocated from state to state in 20xx when the examination began the organization’s incorporation in state was undergoing dissolution president reestablished the corporation in state three weeks after the field_examination occurred facts the org's records demonstrated that the organization's president president consistently utilized the organization’s income for private purposes our examination revealed the following inurement issues and private benefit transactions that resulted from the organization being under the control of one-person with a family-based governing board e e the general ledgers demonstrated president's routine use of organizational income for private purposes through consistent entries into account 20xx entitled loans to officers the governing board_of the organization composed solely of gb members prepared and signed after-the-fact board approvals for loans that were actually the sum of a series of withdrawals and personal_expense payments previously made by president from the organization's checking account as documented by multiple entries into the loans to officers account form arrev page -1- department of the treasury - internal_revenue_service - sec_864 _ explanation of items schedule - nopor exinbi a name of taxpaye r a - org year period ended december december 20x december 20xx the governing board composed solely of gb members prepared and signed approvals to cover ‘loans’ salary increases and payment of the gb's medical_expenses by the organization president sold his personal land rover vehicle and rhodes block islander sport fishing boat to the organization without transferring title to the assets president upgraded the rhodes block islander sport fishing boat using organizational funds and was unable to substantiate the existence ownership of the asset the organization funded president's auto expenses to include repairs and mileage without his transferring title of the vehicle to the organization and without proper administration of an accountable_plan the organization funded president’s travel_expenses under a non-accountable plan the organization paid president's personal legal expenses the records demonstrated president's routine use of the loans to officers’ account his consistent commingling of persona and business activities using the organization’s bank accounts and credit cards and inadequate records to support his activities e e e e law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one that is both organized and operated exclusively for one or more of the purposes specified in that section sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the promotion of education the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90l ed 66_sct_112 am campaign acad v commissioner 92_tc_1053 see also old dominion box co inc v united_states f2d cir cert_denied 413_us_910 operating for the benefit of private parties who are not form ajrev page -2- department of the treasury - intemal revenue service ri ss6a e i explanation of items oan senedule no or exibit a _ _ name of taxpave yr org december 20xx december 20xx december 20xx year penod ended ' members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite- and john marshall law school v united_states ct_cl final-reg tax-regs sec_1_501_c_3_-1 organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals f interaction with sec_4958 application process -an organization that applies for recognition of exemption under sec_501 as an organization described in sec_501 must establish its eligibility under this section the commissioner may deny an application_for exemption for failure to establish any of sec_501's requirements for exemption sec_4958 does not apply to transactions with an organization that has failed to establish that it satisfies all of the requirements for exemption under sec_501 see sec_53_4958-2 substantive requirements for exemption still apply to applicable tax-exempt organizations described in sec_501 i in general -regardless of whether a particular transaction is subject_to excise_taxes under sec_4958 the substantive requirements for tax exemption under sec_501 still apply to an applicable_tax-exempt_organization as defined in sec_4958 and sec_53_4958-2 described in sec_501 whose disqualified persons or organization managers are subject_to excise_taxes under sec_4958 accordingly an organization will no longer meet the requirements for tax-exempt status under sec_501 if the organization fails to satisfy the requirements of paragraph b c or d of this section see sec_53_4958-8 ii determination of whether revocation of tax-exempt status is appropriate when sec_4958 excise_taxes also apply -in determining whether tc continue to recognize the iax- exempt status of an applicable_tax-exempt_organization as defined in sec_4958 and sec_53_4958-2 described in sec_501 that engages in one or more excess_benefit transactions as defined in sec_4958 and sec_53_4958-4 that violate the prohibition on inurement under sec_501 the commissioner will consider all relevant facts and circumstances including but not limited to the following - a the size and scope of the organization's regular and ongoing activities that further exempt purposes before and after the excess_benefit_transaction or transactions occurred b the size and scope of the excess_benefit_transaction or transactions collectively if more than one in relation to the size and scope of the organization's regular and ongoing activities that further exempt purposes form ajrev department of the treasury - intemal revenue service page -3- 886a - ___ ae ieee explanation of items _ namie of taxpayer year penod ended org december xx december 20xx december xx c whether the organization has been involved in multiple excess_benefit transactions with one or more persons d whether the organization has implemented safeguards that are reasonably calculated to prevent excess_benefit transactions and e whether the excess_benefit_transaction has been corrected within the meaning of sec_4958 and sec_53_4958-7 or the organization has made good_faith efforts to seek correction from the disqualified_person s who benefited from the excess_benefit_transaction iii all factors will be considered in combination with each other depending on the particular situation the commissioner may assign greater or lesser weight to some factors than to others the factors listed in paragraphs f ii d and e of this section will weigh more heavily in favor of continuing to recognize exemption where the organization discovers the excess_benefit_transaction or transactions and takes action before the commissioner discovers the excess_benefit_transaction or transactions further with respect to the factor listed in paragraph f ii e of this section correction after the excess_benefit_transaction or transactions are discovered by the commissioner by itself is never a sufficient basis for continuing to recognize exemption iv examples -the following examples illustrate the principles of paragraph f ii of this section for purposes of each example assume that o is an applicable_tax-exempt_organization as defined in sec_4958 and sec_53_4958-2 described in sec_501 the examples read as follows i o was created as a museum for the purpose of exhibiting art to the general example public in year sec_1 and o engages in fundraising and in selecting leasing and preparing an appropriate facility for a museum in year a new board_of trustees is elected all of the new trustees are local art dealers beginning in year and continuing to the present o uses a substaritial portion of its revenues to purchase art solely from its trustees at prices that exceed fair_market_value o exhibits and offers for sale all of the art it purchases o's form_1023 application_for recognition of exemption did not disclose the possibility that o would purchase art from its trustees i o's purchases of art from its trustees at more than fair_market_value constitute excess_benefit transactions between an applicable_tax-exempt_organization and disqualified persons under sec_4958 therefore these transactions are subject_to the applicable excise_taxes provided in that section in addition o's purchases of art from its trustees at more than fair_market_value violate the proscription against inurement under sec_501 and paragraph c of this section ili the application of the factors in paragraph f ii of this section to these facts is as follows beginning in year o does not engage primarily in regular and ongoing activities that further exempt purposes because a substantial portion of o's activities consists of form airev page -4- department of the treasury - intemal revenue service sec_864 oe _explanation of items name of taxpaver org shed x r ext year penod ended december 20x december xx december 20xx purchasing art from its trustees and dealing in such art in a manner similar to a commercial art gallery the size and scope of the excess_benefit transactions collectively are significant in relation to the size and scope of any of o's ongoing activities that further exempt purposes o has been involved in multiple excess_benefit transactions namely purchases of art from its trustees at more than fair_market_value o has not implemented safeguards that are reasonably calculated to prevent such improper purchases in the future the excess_benefit transactions have not been corrected nor has o made good_faith efforts to seek correction from the disqualified persons who benefited from the excess_benefit transactions the trustees the trustees continue to control o's board based on the application of the factors to these facts o is no longer described in sec_501 effective in year i the facts are the same as in example except that in year o's entire board example of trustees resigns and o no longer offers all exhibited art for sale the former board is replaced with members of the community who are not in the business of buying or selling art and who have skills and experience running charitable and educational programs and institutions o promptly discontinues the practice of purchasing art from current or former trustees adopts a written conflicts of interest policy adopts written art valuation guidelines hires legal counsel to recover the excess amounts o had paid its former trustees and implements a new program of activities to further the public's appreciation of the arts ii o's purchases of art from its former trustees at more than fair_market_value constitute excess_benefit transactions between an applicable_tax-exempt_organization and disqualified persons under sec_4958 therefore these transactions are subject_to the applicable excise_taxes provided in that section in addition o's purchases of art from its trustees at more than fair_market_value violate the proscription against inurement under sec_501 and paragraph c of this section ili the application of the factors in paragraph f ii of this section to these facts is as follows in year o does not engage primarily in regular and ongoing activities that further exempt purposes however in year o elects a new board_of trustees comprised of individuals who have skills and experience running charitable and educational programs and implements a new program of activities to further the public's appreciation of the arts as a result of these actions beginning in year o engages in regular and ongoing activities that further exempt purposes the size and scope of the excess_benefit transactions that occurred in year taken collectively are significant in relation to the size and scope of o's regular and ongoing exempt_function activities that were conducted in year beginning in year however as o's exempt_function activities grow the size and scope of the excess_benefit transactions that occurred in year become less and less significant as compared to the size and scope of o's regular and ongoing exempt_function activities o was involved in multiple excess_benefit transactions in year however by discontinuing its practice of purchasing art from its current and former trustees by replacing its former board with independent members of the community and by adopting a conflicts of interest policy and art valuation guidelines o has implemented safeguards that are reasonably calculated to prevent future violations in addition o has made a good_faith effort to seek correction from the disqualified persons who benefited from the excess_benefit transactions its former trustees based on the application form 886-a rev page -5- department of the treasury - internal_revenue_service sec_808 name of taxpaver org explanation of items _ year period ended december 22x december december of the factors to these facts o continues to meet the requirements for tax exemption under sec_501 i o conducts educational programs for the benefit of the general_public since its example formation o has employed its founder c as its chief_executive_officer beginning in year of o's operations and continuing to the present c caused o to divert significant portions of o's funds to pay c's personal expenses the diversions by c significantly reduced the funds available to conduct o's ongoing educational programs the board_of trustees never authorized c to cause o to pay c's personal expenses from o's funds certain members of the board were aware that o was paying c's personal expenses however the board did not terminate c's employment and did not take any_action to seek repayment from c or to prevent c from continuing to divert o's funds to pay c's personal expenses c claimed that o's payments of c's personal expenses represented loans from o to c however no contemporaneous loan documentation exists and c never made any payments of principal or interest ii the diversions of o's funds to pay c's personal expenses constitute excess_benefit transactions between an applicable_tax-exempt_organization and a disqualified_person under sec_4958 therefore these transactions are subject_to the applicable excise_taxes provided in that section in addition these transactions violate the proscription against inurement under sec_501 and paragraph c of this section iii the application of the factors in paragraph f ii of this section to these facts is as follows o has engaged in regular and ongoing activities that further exempt purposes both before and after the excess_benefit transactions occurred however the size and scope of the excess_benefit transactions engaged in by o beginning in year collectively are significant in relation to the size and scope of o's activities that further exempt purposes moreover o has been involved in multiple excess_benefit transactions o has not implemented any safeguards that are reasonably calculated to prevent future diversions the excess_benefit transactions have not been corrected nor has o made good_faith efforts to seek correction from c the disqualified_person who benefited from the excess_benefit transactions based on the application of the factors to these facts o is no longer described in sec_501 effective in year i o conducts activities that further exempt purposes o uses several buildings in example the conduct of its exempt_activities in year o sold one of the buildings to company k for an amount that was substantially below fair_market_value the sale was a significant event in relation to o's other activities c o's chief_executive_officer owns all of the voting_stock of company k when o's board_of trustees approved the transaction with company k the board did not perform due diligence that could have made it aware that the price paid_by company k to acquire the building was below fair_market_value subsequently but before the irs commences an examination of o o's board_of trustees determines that company k paid less than the fair_market_value for the building thus o concludes that an excess_benefit_transaction occurred after the board makes this determination it promptly removes c as chief_executive_officer terminates c's employment with o and hires legal counsel to recover form avrev page -6- department of the treasury - internal_revenue_service n geg explanation of items name of taxpayer org - year period ended - december 20xx december 20xx december 20x in addition o promptly adopts a conflicts of interest the excess_benefit from company k policy and new contract review procedures designed to prevent future recurrences of this problem ii the sale of the building by o to company k at less than fair_market_value constitutes an excess_benefit_transaction between an applicable_tax-exempt_organization and a disqualified_person under sec_4958 in year therefore this transaction is subject_to the applicable excise_taxes provided in that section in addition this transaction violates the proscription against inurement under sec_501 and paragraph c of this section iii the application of the factors in paragraph f ii of this section to these facts is as follows o has engaged in regular and ongoing activities that further exempt purposes both before and after the excess_benefit_transaction occurred although the size and scope of the excess_benefit_transaction were significant in relation to the size and scope of o's activities that further exempt purposes the transaction with company k was a one-time occurrence by adopting a conflicts of interest policy and new contract review procedures and by terminating c o has implemented safeguards that are reasonably calculated to prevent future violations moreover o took corrective actions before the irs commenced an examination of o in addition o has made a good_faith effort to seek correction from company k the disqualified_person who benefited from the excess_benefit_transaction based on the application of the factors to these facts o continues to be described in sec_501 i o is a large organization with substantial assets and revenues o conducts example activities that further its exempt purposes o employs c as its chief financial officer during year o pays dollar_figure of c's personal expenses o does not make these payments pursuant to an accountable_plan as described in sec_53_4958-4 in addition o does not report any of these payments on c's form_w-2 wage and tax statement or on a form 1099-misc miscellaneous income for c for year and o does not report these payments as compensation on its form_990 return of organization exempt from income_tax for year moreover none of these payments can be disregarded as nontaxable fringe_benefits under sec_53_4958-4 and none consisted of fixed payments under an initial contract under sec_53_4958-4 c does not report the dollar_figure of payments as income on his individual federal_income_tax return for year o does not repeat this reporting omission in subsequent years and instead reports all payments of c's personal expenses not made under an accountable_plan as income to c ii o's payment in year of dollar_figure of c's personal expenses constitutes an excess_benefit_transaction between an applicable_tax-exempt_organization and a disqualified_person under sec_4958 therefore this transaction is subject_to the applicable excise_taxes provided in that section in addition this transaction violates the proscription against inurement in sec_501 and paragraph c of this section iii the application of the factors in paragraph f ii of this section to these facts is as follows o engages in regular and ongoing activities that further exempt purposes the payment of dollar_figure of c's personal expenses represented only a de_minimis portion of o's form arrev department of the treasury - internal_revenue_service page -7- t sec_80a name of taxpaye r org seas e xplanation of items saar year penod ended _ december 20x x december 20x december 20xx assets and revenues thus the size and scope of the excess_benefit_transaction were not significant in relation to the size and scope of o's activities that further exempt purposes the reporting omission that resulted in the excess_benefit_transaction in year occurred only once and is not repeated in subsequent years based on the application of the factors to these facts o continues to be described in sec_501 i o is a large organization with substantial assets and revenues o furthers its example exempt purposes by providing social services to the population of a specific geographic area o has a sizeable workforce of employees and volunteers to conduct its work in year o's board_of directors adopted written procedures for setting executive compensation at o o's executive compensation procedures were modeled on the procedures for establishing a rebuttable_presumption of reasonableness under sec_53_4958-6 in accordance with these procedures the board appointed a compensation committee to gather data on compensation levels paid_by similarly situated organizations for functionally comparable positions the members of the compensation committee were disinterested within the meaning of sec_53 c iii based on its research the compensation committee recommended a range of reasonable_compensation for several of o's existing top executives the top executives on the basis of the committee's recommendations the board approved new compensation packages for the top executives and timely documented the basis for its decision in board minutes the board members were ail disinterested within the meaning of sec_53 c iii the top executives were not involved in setting their own compensation in year even though payroll expenses represented a significant portion of o's total operating_expenses the total compensation paid to o's top executives represented only an insubstantial portion of o's total payroll expenses during a subsequent examination the irs found that the compensation committee relied exclusively on compensation data from organizations that perform similar social services to o the irs concluded however that the organizations were not similarly situated because they served substantially larger geographic regions with more diverse populations and were larger than o in terms of annual revenues total operating budget number of employees and number of beneficiaries served accordingly the irs concluded that the compensation committee did not rely on appropriate data as to comparability within the meaning of sec_53_4958-6 and thus failed to establish the rebuttable_presumption of reasonableness under sec_53_4958-6 taking o's size and the nature of the geographic area and population it serves into account the irs concluded that the top executives' compensation packages for year were excessive as a result of the examination o's board added new members to the compensation committee who have expertise in compensation matters and also amended its written procedures to require the compensation committee to evaluate a number of specific factors including size geographic area and population covered by the organization in assessing the comparability of compensation data o's board renegotiated the top executives’ contracts in accordance with the recommendations of the newly constituted compensation committee on a going forward basis to avoid potential liability for damages under state contract law o did not seek to void the top executives’ employment contracts retroactively to year and did not seek correction of the excess_benefit amounts from the top executives o did not terminate any of the top executives form airev department of the treasury - internal_revenue_service page -8- aa ee rs cs explanation of items name of taxpayer org year perod ended december 20x48 december 20x december 20xx ii o's payments of excessive_compensation to the top executives in year constituted excess_benefit transactions between an applicable_tax-exempt_organization and disqualified persons under sec_4958 therefore these payments are subject_to the applicable excise_taxes provided under that section including second-tier taxes if there is no correction by the disqualified persons in addition these payments violate the proscription against inurement under sec_501 and paragraph c of this section iii the application of the factors in paragraph f ii of this section to these facts is as follows o has engaged in regular and ongoing activities that further exempt purposes both before and after the excess_benefit transactions occurred the size and scope of the excess_benefit transactions in the aggregate were not significant in relation to the size and scope of o's activities that further exempt purposes o engaged in multiple excess_benefit transactions nevertheless prior to entering into these excess_benefit transactions o had implemented written procedures for setting the compensation of its top management that were reasonably calculated to prevent the occurrence of excess_benefit transactions o followed these written procedures in setting the compensation of the top executives for year despite the board's failure to rely on appropriate comparability data the fact that o implemented and followed a is these written procedures in setting the compensation of the top executives for year factor favoring continued exemption the fact that o amended its written procedures to ensure the use of appropriate comparability data and renegotiated the top executives’ compensation packages on a going forward basis are also factors favoring continued exemption even though o did not void the top executives’ existing contracts and did not seek correction from the top executives based on the application of the factors to these facts o continues to be described in sec_501 applicability -the rules in paragraph f of this section will apply with respect to excess_benefit transactions occurring after march 20xx g applicability of regulations in this section -the regulations in this section are except as otherwise expressly provided applicable with respect to taxable years beginning after july for the rules applicable with respect to taxable years beginning before date see cfr -1 regulation sec_118 as made applicable to the code by treasury_decision approved date f_r c b reg sec_1_501_c_3_-1 t d amended by t d t d t d t d and t d corrected 4-28-20xx issue - revocation based on inurement issues taxpayer's position according to the written response dated october 20xx from president’s attorney attorney the organization does not agree that any excess_benefit or inurement transactions occurred the response stated that president had repaid the organization for loans previously taken by him in periods outside of those under review by paying organizational_expenses using personal funds the department of the treasury - intemal revenue service form acrev page -9- orm sec_864 a name of taxpayer org ihe reve explanation of items tnasan me face _ schedue no or exnibit a year period ended december 20xx december december 20x response included the assertion that the organization's revenues came from the performance of grants and contracts that were subject_to meaningful oversight by entities that did not question org use of the funding provided the related response referenced in the letter from attorney dated october 20xx acknowledged president’s responsibility for poor recordkeeping practices and stated that president had a poor record of accomplishment for hiring competent bookkeepers to maintain the organization's books_and_records the response from attorney dated october 20xx stated that should the service decide not to revoke the org’s exempt status president would agree to employ his best efforts to do the following to recruit at least three unrelated additional members to the board_of directors to resign from the board once the new members have been duly elected to work closely with his accountant to retain a qualified professional bookkeeper to manage the organization's finances to propose for adoption by the organization's board_of directors a conflict of interest policy based on a sample policy developed by the service to attend educational symposia sponsored by the state association of non-profits and similar organizations in order to learn better administrative organizational and financial management skills government’s position we propose revocation of the organization’s exempt status based on inurement issues revealed during the course of our examination regulation sec_1_501_c_3_-1 explains the prohibition against private_inurement as follows an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private individuals any transaction between an organization and a private individual in which the individual appears to receive a disproportionate share of the benefits of the exchange relative to the charity served constitutes an inurement issue the org’s records showed that the organization’s president president consistently utilized the organization's income for private purposes as org is a one-person organization with a family-based governing board sufficient safeguards have not been put in place to prevent future violations and the organization has not made good-faith efforts to seek correction from the disqualified_person as in this case the organization is the disqualified_person the related response referenced in the letter from attorney dated october 20xx stated that president had a poor record of accomplishment for hiring competent bookkeepers according to the abovementioned response in the years under review president had to retain and dismiss no fewer than different individuals who provided bookkeeping services to the organization attorney contends that it was just such turnover that led to the issues revealed by our examination we contend that the change in bookkeepers was unrelated to president's demonstrated use of organizational funds for private purposes the org is a one-person organization operated by its president president with a governing board consisting of president his wife and his father a governing board that consists solely of immediate_family members does not constitute an independent body and has an inherent conflict of interest form ajrev department of the treasury - internal_revenue_service page -10- ior ssoa name of taxpayer org explanation of items year period ended december 20s december december ary when placed in a position to approve financial transactions involving other family members the organization does not have a conflict of interest policy the records of the organization evidenced the fact that operating under the control of one person or a small related group suggests that an organization operates primarily for non-exempt private purposes rather than exclusively for public purposes which is the basis for exemption of any 501_c_3_organization our examination revealed that president consistently engaged in excess_benefit transactions throughout the three-year period under review itemization of automatic excess_benefit transactions - the following graphic provides an fig itemization of the automatic excess_benefit transactions abts in which president engaged with the org in tax years 20xx 20xx and 20xxx table deleted the detail provided above evidences the size and scope of the excess_benefit transactions at issue and indicates that the org primarily served the interests of the gb rather than the public interest in the years under review in addition to the above amounts received by president in the form of automatic excess_benefit transactions president also received annual compensation and an additional loan from the organization for dollar_figure in tax_year 20xx the size and scope of the excess_benefit transactions were significant in relation to the size and scope of the organization’s regular and ongoing activities that further exempt purposes fig analysis of automatic excess_benefit transactions as a percentage of the organization’s total revenues - the following graphic shows the automatic excess_benefit transactions abts at issue plus the additional loan taken by president in 20xx the repayment of which has also not been substantiated as a percentage of the org’s total revenues table deleted fig analysis of automatic excess_benefit transactions as a percentage of president’s compensation - the following graphic shows the automatic excess_benefit transactions abts at issue plus the additional loan taken by president in 20xx as a percentage of the compensation that president also received from the organization in payment for his services table deleted in 20xx the f990 reported president’s compensation as dollar_figure of that amount was an additional loan secured_by president in 20xx which he omitted from his 20xx f1040 the written response dated october 20xx from president's attorney stated that president had repaid the organization for loans previously taken by him president claims that he repaid the loans in periods outside of those under review specifically after the examination began in tax years 20xx and 20xx by paying various organizational_expenses using personal funds we were unable to ascertain the veracity of his assertion however in any event regulation sec_53_4958-7 states that a form 886-ajrev page -11- department of the treasury - internal_revenue_service ae - gro explanation of items name of taxpayer org - schedule ne or exhibit year period ended december 2cxx december 20x december 20xx disqualified_person corrects an excess_benefit_transaction only by making a payment in cash or cash equivalents excluding payments by a promissory note to the applicable_tax-exempt_organization equal to the correction_amount as defined in paragraph c of this section while president claims to have repaid the loans in periods outside of those under review he disagrees that the multiple remaining transactions constitute excess_benefit transactions and has not indicated that any attempt on the 20xx form_990 return filed after at repayment has occurred regarding those transactions the examination began president reduced his debt to the organization by dollar_figurek after claiming to have no such transfer occurred and in any event transferred his sport fishing boat to the organization not satisfy the reg correction requirements if the commissioner determines that the disqualified_person engaged in one or more transactions with the applicable_tax-exempt_organization to circumvent the requirements of this correction section to date there has been no correction within the meaning of f and sec_53_4958-7 of any of the excess_benefit transactions at issue sec_53_4958-7's anti-abuse rule states that a disqualified_person will support of approximately he submitted documentation in in an attempt to show that president had repaid the loans by paying organizational_expenses using relatively recent personal funds transactions the submission of a group of hand-selected transactions from periods outside of those under review viewed in isolation did not evidence repayment of president's outstanding loans but simply allowed the service to view one side of the coin while attorney stated that the transactions submitted by president allegedly constituted cash payments on the loan his response did not take into account president’s consistent utilization of the loans to officers account nor did his response consider president's demonstrated history of commingling business and personal activities using the these are key factors in the determination of organization’s checking accounts and credit cards whether president was in a position to repay any portion of his 20xx loan from the organization his response dated october 20xx attorney asserted that the organization's revenues came in from the performance of grants and contracts that were subject_to meaningful oversight by entities while a portion of the organization's that did revenues came from the usda and the united_states forest service the organization received the its revenues from other non-profit organizations far less likely to maintain the level of balance of expenditure_responsibility required by the government not question org’ use of the funding provided in summary the relevant facts and circumstances with regard to the proposed revocation are as follows that further exempt purposes before and after size and scope of the organization's regular and ongoing sec_1_501_c_3_-1 the the excess_benefit transactions activities one-person occurred organization engaged in multiple private benefit transactions consistently throughout the three- president engaged in excess_benefit transactions on such a year period not consistent basis that it occur is impossible to distinguish periods where such transactions did our examination under review the org a president revealed that the of sec_1_501_c_3_-1 the size and scope of the excess_benefit transactions in relation to size and scope of the organization’s regular and ongoing activities that further exempt the form acrev department of the treasury - internal_revenue_service page - name of taxpayer org explanation of items year period ended december 20xx december xx december 20xx purposes the size and scope of these transactions appears to overshadow whatever exempt accomplishments a reasonable person might expect to gain from any one-person organization the cost of furthering see fig this organization's exempt_purpose appears to outweigh the benefits received a complete tack of financial oversight see fig due to sec_1_501_c_3_-1 ii c as excess_benefit transactions with one or more persons’ the org is operated by president and all of the transactions at issue benefited president and or the gb to whether the organization has been involved in_multiple a one-person organization date that would prevent further excess_benefit transactions sec_1_501_c_3_-1 as to whether the organization has implemented safeguards that no safeguards have been are reasonably calculated to prevent excess_benefit transactions’ when the implemented to examination began the board consisted of immediate_family members who had approved and or did not prevent these private benefit transactions from occurring and the composition of the board has not changed since the examination began in november of 20xx according to the written response dated october 20xx from attorney president intends to implement various safeguards in the future in the event that the service does not revoke the organization's once president has employed his best efforts to populate the board with exempt status additional members unrelated to him has resigned from the board after doing so has found competent financial help has adopted a conflict of interest policy and has attended educational symposia to improve his management skills as proposed in attorney's letter of october 20xx the new organization could then reapply for exemption the new application would require president to update the organization’s exempt_purpose to one more applicable to the organization’s current activities most of which are not directly related to the purpose under which the organization first applied sec_1_501_c_3_-1 as to whether the excess_benefit_transaction has been corrected within the meaning of f and sec_53_4958-7 or the organization has made good_faith efforts to seek correction from the disqualified_person who benefited from the excess_benefit transactions’ there has been no correction of the excess_benefit transactions within the meaning of f or sec_53_4958-7 and this one-person organization has not made good to seek correction from president the one-person who benefited from these faith efforts transactions president disagrees that the transactions at issue constituted excess_benefit transactions benefit as transactions have been discovered by the commissioner by itself is never a sufficient basis for continuing to recognize exemption sec_1_501_c_3_-1 the excess correction stated after in given the size and scope of the inurement issues revealed by our examination the org is not operated exclusively for exempt purposes and does not qualify for exemption under sec_501 based on the facts and circumstances the org is not operated exclusively for exempt purposes and therefore does not qualify for exemption under sec_501 conclusion form ajrev department of the treasury - internal_revenue_service page - a on ssoa - it schedule no or extubn a at explanation of items pad _ name of taxpayer org year period ended december 2cxx december xx december 20xx it is the service's position that the organization and its family-run board engaged in multiple and repeated private benefit and inurement transactions for which there has been no correction with the organization's president a disqualified_person under sec_4958 and as a result is no longer eligible for exemption from federal_income_tax under sec_501 accordingly the organization's exempt status is revoked effective january 20xx form_1120 returns should be filed for tax periods ending on or after december 20xx form a rev page - department of the treasury - internal_revenue_service
